Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         Allowable Subject Matter
Claims 1, 4, 7, 10, 13, 16, 19-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 20, the present invention from the present application discloses an information processing apparatus and processing in which “controlling the transmission so as to transmit the data associated with the executed function to the external apparatus; and controlling the execution so as to preferentially execute a function corresponding to an execution request, in a case where the execution request for requesting execution of the function is made, while collecting the data from the communication equipment or while transmitting the data to the external apparatus, wherein in a case where the preferentially executed function is set to a first function, controlling the execution so as to preferentially execute a second function, in a case where a second execution request for requesting execution of the second function is made after the first function, while transmitting the data associated with the first function to the external apparatus, and controlling the transmission so as to preferentially transmit the data associated with the first function to the external apparatus after execution of the second function” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Niimoto (US P. No. 2019/0004759) and Sakamoto (US P. No. 2019/0075460), which is recorded in the previous office action filed on 04/14/21. However, the prior art above, and including an updated electronic text search, fails to anticipate or render .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Roulland et al. (US P. No. 2015/0312427) discloses the interface generator 12 may be connected to the real device 16 to collect from it device data 32 including the information about the status of the device (for example, door or tray open for a printer, current screen for a graphical user interface). Throughout the session, data 32 describing the sequence of operations performed by the user on the actual device 16, the status of the device 16 between each of these steps, is collected and stored in the session log 26. The session log may also record data representing the operations performed on the virtual representation 30 of the device and/or voice recordings made by the user and/or agent.
Diaz et al. (US P. No. 2019/0370359) discloses an MFP has on-board intelligence beyond what is necessary to control the core functions of the printer. MFPs have networking functionality, enabling direct or wireless connection to a network, and authorization functionality to prevent unauthorized use of or access to the MFP, as two examples. MFPs are also able to collect and log usage data, including various metrics such as per -user usage, paper try utilization, toner status,

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 22, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672